DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,6-7 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3,6-7 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Langhals et al. “Cyanine Dyes as Optical Contrast Agents for .
	Langhals discloses cyanine dyes, including indocyanine green (ICG), as optical contrast agents for ophthalmological surgery, the dyes were absorbed to cotton (naturally contains cellulose) through ionic interactions (bonds), some dyes were positively charged while cellulose has a negative surface. See entire disclosure especially page 3904 last paragraph bridging to page 3905 and table 1. It follows that since the dye was absorbed to cotton and absorbed ionically it will be embedded within the cotton fibers as claimed. Regarding the new product by process recitation on how the dye is applied to surgical article, since the article of Langhals is the same the process to make it did not make a patentable distinction. Note “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The examiner considered cotton which naturally contain fibers capable of absorbing biological fluid as meeting a surgical article produced from fibers such as a gauze, pad, cottonoid and sponge. Regarding the limitation on a sterile material, the dye was applied to various surfaces using an ethanol solution. See table 1. Naturally an article when exposed to an ethanol solution will be sterilized to some degree from microorganisms.  Regarding the recited properties or intended uses recited throughout the claims including NIR maximum absorption, articles capability of absorbing fluids and the articles stability to steam or gas sterilization, since the composition, NIR dye and .
	Claim(s) 1-3,6-7 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krespi et al. (US 2011/0021971).
Krespi discloses treatments for rhinosinusitis which used ICG embedded within applicators including fabricated cotton (swab), by applying dye in solution. See entire disclosure, especially [0022],[0044]-[0046]. Regarding the new product by process recitation on how the dye is applied to surgical article, since the article of Langhals is the same the process to make it did not make a patentable distinction. Note “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-3,6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langhals et al., cited above, in view of Johnson et al. (US 6,159,743, cited previously).
Langhals is disclosed above. While the examiner believes Langhals anticipates the claimed sterile material such a limitation would also be obvious when the disclosure of Johnson is considered. Johnson teaches sterile cotton balls were well known before the time of the claimed invention. See col. 1 lines 39-49. Since Langhals teaches use of cotton absorb ICG one of ordinary skill could use sterile cotton in the same manner with predictable results. An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  “ [A]  person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSRInternational Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007).
Claim(s) 1-3,6-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krespi et al. (US 2011/0021971) in view of Johnson et al. (US 6,159,743).
.
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Applicants assert that Langhals would not provide the same articles claimed which require dye encapsulated in cellulose fibers and are stable to steam/gas sterilization. Applicant’s reason Langhals only teaches surface modification with dye and therefore it would not be embedded within the fibers. Applicants also reason that the method of Langhals only applied drops for a few seconds which would not allow it to be embedded.
The examiner does not find this argument persuasive. Langhals clearly uses the same dye and states it is absorbed to the same material claimed, cellulose. It would follow intuitively that at least some dye would be absorbed and embedded within the cellulose material 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES W ROGERS/           Primary Examiner, Art Unit 1618